Citation Nr: 0022176	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for stroke residuals 
secondary to service-connected right below-the-knee 
amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
September 1945, including as a prisoner of war from December 
1944 to April 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate that the veteran's stroke residuals (right 
hemiplegia and dysphagia) were caused or aggravated by his 
service-connected right below-the-knee amputation.


CONCLUSION OF LAW

The veteran's claim for service connection for stroke 
residuals secondary to service-connected right below-the-knee 
amputation is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  However, claims for 
secondary service connection must be well grounded.  This 
requires some competent medical evidence relating the claimed 
secondary condition to the service-connected disability, 
either by way of causation or by way of aggravation.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 7 
Vet. App. 134, 138 (1994). 

The veteran contends that his left hemispheric residuals of a 
stroke are secondarily related to his service-connected right 
below-the-knee amputation.  The medical evidence, including 
hospitalization reports, examination reports, and outpatient 
treatment records, reflects that in February 1997 the veteran 
incurred a left hemispheric infarction, with resulting right 
hemiplegia and dysphagia.  However, there is no competent 
medical evidence of record to demonstrate that the veteran's 
stroke residuals were caused or aggravated by his service-
connected right below-the-knee amputation.  While the medical 
diagnoses have included both left hemispheric infarction and 
a history of old below-the-knee amputation, no medical 
opinion is of record to relate the two.  The only medical 
opinion of record, which is not favorable to the veteran's 
claim, is a December 1998 VA examination report which 
includes the opinion that status post left hemisphere 
cerebrovascular accident in 1997, with underlying seizure 
disorder and cognitive impairment, was "likely secondary to 
underlying cerebrovascular disease versus aortic stenosis."  
The point is that the examiner did not relate the veteran's 
stroke (cerebrovascular accident) to the amputation or 
military service.  

With regard to the veteran's sincere belief that his stroke 
residuals are related to his service-connected right below-
the-knee amputation, a lay person is competent to describe 
symptoms, but is not competent to offer evidence which 
requires medical knowledge, such as a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as . . . the condition 
causing specific symptoms.  Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  If the only evidence on a medical issue is the 
testimony of a lay person, the claimant does not meet the 
burden imposed by 38 U.S.C. section 5107(a) and does not have 
a well-grounded claim.  Unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  For these reasons, the Board must find that 
the veteran's claim for service connection for stroke 
residuals secondary to service-connected right below-the-knee 
amputation is not well grounded.  38 U.S.C.A. § 5107(a).  

The Board notes the veteran's representative's request, 
entered in a February 2000 brief on appeal, for the Board to 
remand this case to the RO for the purpose of obtaining a 
medical opinion as to whether or not the veteran's stroke in 
1997 was related to his service-connected right below-the-
knee amputation.  However, as the claim on appeal is not well 
grounded, VA has no further duty to assist the veteran-
appellant in developing the record to support this claim.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
The United States Court of Appeals for Veterans Claims has 
held that the VA Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim 
until a well-grounded claim has been submitted.  Morton v. 
West, 12 Vet. App. 477 (1999) (per curiam).  


ORDER

The claim of entitlement to service connection for stroke 
residuals secondary to service-connected right below-the-knee 
amputation, being not well grounded, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

